United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 3, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 06-40882
                           Summary Calendar


JERRY MACK DORROUGH,

                                     Petitioner-Appellant,

versus

UNITED STATES PAROLE COMMISSION,
U.S. Department of Justice,

                                     Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:06-CV-55
                       --------------------

Before DAVIS, BARKSDALE and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Jerry Mack Dorrough, federal prisoner # 87089-131, has

filed a motion to proceed in forma pauperis (IFP) on appeal,

challenging the district court’s certification that his appeal is

not taken in good faith.    See Baugh v. Taylor, 117 F.3d 197, 199-

202 (5th Cir. 1997); 28 U.S.C. § 1915(a).     Dorrough was sentenced

to 25 years in prison in 1963 for a guilty-plea conviction of

robbing a postal employee, and he has had his parole revoked and

has been returned to prison multiple times.    He filed this 28


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-40882
                                 -2-

U.S.C. § 2241 habeas petition challenging both his latest parole

revocation and the underlying conviction.   The district court

dismissed Dorrough’s petition as barred by a preclusion order in

Dorrough v. Ferguson, No. 6:01-CV-205 (E.D. Tex. May 30, 2001),

which was entered based on Dorrough’s having filed approximately

10 postconviction actions regarding both the conviction and

parole matters.

     Dorrough does not address the district court’s reasons for

its certification decision and for the dismissal of his current

§ 2241 petition, i.e., that Dorrough’s petition is barred by the

preclusion order in Dorrough v. Ferguson.   Instead, he continues

to challenge on the merits his 1963 conviction and the latest

parole revocation.   This is the same as if Dorrough had not

appealed the judgment.   See Brinkmann v. Dallas County Deputy

Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987); Yohey v.

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

     It is ordered that Dorrough’s motion for leave to proceed

IFP is denied and the appeal is dismissed as frivolous.    See

Baugh, 117 F.3d at 202 & n.24; 5TH CIR. R. 42.2.   Dorrough was

previously warned by this court that the filing of “any further

frivolous pleadings relating to his 1963 conviction” could

subject him to sanctions.   See Dorrough v. Gaines, 48 F. App’x

107, 107 (5th Cir. 2002).   Because we have warned Dorrough

previously and his current appeal is another frivolous attack on

his 1963 conviction, see Coghlan v. Starkey, 852 F.2d 806, 808
                          No. 06-40882
                               -3-

(5th Cir. 1988) (courts of appeals have the ability to impose

sanctions sua sponte), Dorrough is hereby ORDERED to pay $250.00

to the clerk of this court.   Until the sanction is paid in full,

the clerk of this court and the clerks of all courts subject to

the jurisdiction of this court are directed to return to Dorrough

unfiled any submissions concerning the validity of his

conviction, sentence, and parole revocation proceedings.

     Dorrough’s “Motion for Entry of Appropriate Orders,” his

request for leave to file a pleading for “Interim Injunctive

Relief,” his “Plea for Appointment of Counsel, Extension of Time

to File His [Merits] Brief & Emergency Injunctive Relief,” and

“Petition for Review of Appeal En Banc” are denied.

     MOTIONS DENIED; APPEAL DISMISSED.